Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas Mueller on 2/23/2021.

The application has been amended as follows:
Cancel claim 1.
In claim 6, replace “claim 1” with --claim 7--.
In claim 7, line 2, delete “the glass flakes according to claim 1” and replace with , --glass flakes comprising
glass flake substrates; and
a coating covering at least a portion of the surface of each of the glass flake substrates and composed of a binder, wherein
the binder comprises a lubricant and an aminosilane,
the lubricant comprises silicone,
the proportion of the lubricant in the binder is 1 mass% or more and 30 mass% or less, and
the glass flake substrates have an average thickness of 0.1 to 7 μm and an average particle diameter of 10 to 2000 μm--.
Allowable Subject Matter
Claims 6-10 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Tadepalli (US 2013/016585) and Maeda (US 2010/0092527) for the following reasons:
The present invention is drawn to a resin composition comprising a matrix resin and glass flakes comprising glass flake substrates that are covered with a binder comprising a 1-30 mass % lubricant comprising silicone and an aminosilane, wherein the glass flake substrates have an average thickness of 0.1-7 μm and an average particle diameter of 10-2000 μm.
Tadepalli discloses chemical sizings applied to glass flakes including lubricant, a film former, and a silane coupling compound such as aminosilane.  Tadepalli fails to disclose or suggest that the lubricant is a silicone lubricant and fails to fairly suggest modifying to obtain the specific combination of silicone lubricant and aminosilane in the sizing.
Maeda discloses glass flakes for cosmetics treated with methyl hydrogen silicone and silane, however, it fails to disclose or suggest adding the glass flakes to a resin composition. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn